                        Case:18-05362-jwb           Doc #:3 Filed: 12/31/18   Page 1 of 1
Form DEFAMD7 (08/12)
                                           United States Bankruptcy Court
                                            Western District of Michigan
                                                One Division Ave., N.
                                                      Room 200
                                               Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                  Case Number 18−05362−jwb
         616 Lofts, LLC
         820 Monroe Avenue                                        Chapter 7
         Grand Rapids, MI 49503
         Tax ID: 45−0894567                                       Honorable James W. Boyd

                                                       Debtor



                                   Chapter 7 NOTICE OF FILING(S) DUE


A petition was filed in the above−referenced case on 12/31/18 . Please be advised that the following list of
documents have not been filed with the petition and must be filed in the immediate future.

        Attorney Disclosure Statement due 1/14/2019
        Schedule A/B due 1/14/2019
        Schedule D due 1/14/2019
        Schedule E/F due 1/14/2019
        Schedule G due 1/14/2019
        Schedule H due 1/14/2019
        Statement of Financial Affairs due 1/14/2019
        Summary of Assets and Liabilities due 1/14/2019
        Declaration About Schedules due 1/14/2019
        Asset Protection Report due 1/14/2019

Local Rule 5005−2(f) of this Court requires that certain documents be filed simultaneously with the petition
commencing a bankruptcy case. Pursuant to said Local Rule, if the defect is not corrected by the filing of
the missing papers within 14 days of service of the Notice of Filings Due, the case may be dismissed
without further notice to the debtor or any interested parties.




Dated: January 2, 2019
